DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9-10, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remaker (US 20170262779 A1) in view of Caglianone (US 20120278640 A1).
As to claim 1, Remaker teaches a system to manage a workspace, comprising: 

a network interface to communicate with a network [Fig. 1, network interface unit 184] [0027], 
one or more peripheral devices [a plurality of physical resource 120] [Fig. 1] [0025, 0027], and 
one or more sensor devices [Fig. 1, sensor 188] [0021, 0027, 0035]; and 
a system computer including a system network interface to communicate with each docking station of the plurality of docking stations via the network, the system computer being configured to receive sensor data from at least one of the plurality of docking stations [the controller 102 communicates with the resources and users via a network 104. For example, in the depicted embodiment, the controller 102 is between a group of resources 120 and a group of users 110, and communicates with the users 110 and the resources 120 via network 104, the controller 102 may track the location of the resource by communicating with a dock, such as dock 180, which detects the presence of the resource via the sensor 188] [0020, 0027].
Remaker teaches an automated workspace systems for controlling resource management in a collaborative/shared workspace [Abstract, 0013-0015]. Remaker does not explicitly teach a power input and modify an output or an input of at least one of the one or more peripheral devices in response to receiving the sensor data. 

It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Caglianone with the teachings of Remaker for the purpose of providing power input for each docking station to perform desired operations and adjust operation state of peripheral devices in each docking station in response to sensor data to conserve power consumption.
As to claim 4, Caglianone teaches the received sensor data is generated by a sensor for monitoring user occupancy at the corresponding workstation and generating sensor data relating to the user occupancy [0029, 0066-0068].   
As to claim 9, Remaker teaches receive a location identifier associated with each docking station; receive sensor data from each docking station; and generate usage data identifying usage of each corresponding workstation to the system computer, the usage data based on the received location identifier and the received sensor data from each docking station [Figs. 3-10] [0027-0030, 0047-0048, 0053]. 
As to claim 10, Remaker teaches a system to manage a workspace, comprising: 
a plurality of docking stations located at corresponding workstations, each docking station to provide a network connection to a computer device at a corresponding workstation, each docking station of the plurality of docking stations [environment 100 includes a plurality of docking stations] [Figs.1, 3-4] [0027] including: 

one or more peripheral devices [a plurality of physical resource 120] [Fig. 1] [0025, 0027], and 
one or more sensor devices [Fig. 1, sensor 188] [0021, 0027, 0035]; and 
a system computer including a system network interface to communicate with each docking station of the plurality of docking stations via the network, and a database of historical sensor data generated by at least one of the one or more sensor devices [Figs. 4, 6, 8, 10 shows updated database table tacking the deployment of workstations and resources] [If the appropriate station is occupied, the controller may provide instructions as to whether the physical resource should move to another station or queue at that station until the station becomes available. The controller may determine the quickest solution based on the status of the other resources and historical patterns. Additionally or alternatively, service data may be tracked and the physical resources may be sent for service (charging, repairs) at specific locations at predetermined intervals] [0020, 0027, 0038, 0042].
Remaker teaches an automated workspace systems for controlling resource management in a collaborative/shared workspace [Abstract, 0013-0015]. Remaker does not explicitly teach a power input. 
However, Caglianone teaches a system and method for managing computer workstations. Especially, Caglianone teaches each workstation includes a power input [Figs. 6, 15] [0003-0007, 0032-0034, 0042, 0046].

As to claim 17, Remaker teaches each of the plurality of docking stations, each of the one or more peripheral devices, and each of the one or more sensors include a location identifier that is configured to identify the location of each docking station, each sensor, and each peripheral device [Figs. 3-10] [0027-0031, 0047-0048, 0053].
As to claim 18, Remaker teaches a system to manage a workspace, comprising: 
a plurality of docking stations located at corresponding workstations, each docking station to provide a network connection to a computer device at a corresponding workstation, each docking station of the plurality of docking stations [environment 100 includes a plurality of docking stations] [Figs.1, 3-4] [0027] including: 
a network interface to communicate with a network [Fig. 1, network interface unit 184] [0027], 
a plurality of peripheral device ports to communicate with one or more peripheral devices [Fig. 1] [0021-0022]; and 
a processor to identify the one or more peripheral devices currently communicating with the docking station and generate peripheral identifications indicating identities of the one or more peripheral devices [each resource with associated UUID] [0027-0031]; and 
a system computer including a system network interface to communicate with each docking station of the plurality of docking stations via the network [the controller 
Remaker teaches an automated workspace systems for controlling resource management in a collaborative/shared workspace [Abstract, 0013-0015]. Remaker does not explicitly teach a power input. 
However, Caglianone teaches a system and method for managing computer workstations. Especially, Caglianone teaches each workstation includes a power input and modify an output or an input of at least one of the one or more peripheral devices in response to receiving the sensor data [Figs. 6, 15] [0003-0007, 0032-0034, 0042, 0046].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Caglianone with the teachings of Remaker for the purpose of providing power input for each docking station to perform desired operations.
As to claim 19, Remaker teaches monitoring power profiles from the one or more peripheral devices [e.g. battery level] [0036, 0037] [Figures 8, 10]; determine whether a match exists between the monitored power profiles and a model power profile [e.g. battery full or not, needs a charge, etc. [0036, 0037] [Figures 8, 10]; and when the match exists, identify a peripheral device associated with the model power profile [Figures 8, 10] [0036-0037]. 
As to claim 20, Remaker teaches the system computer and each docking station is configured to generate a log [record, data] of the one or more identified peripheral devices communicating with each docking station [Figures 6, 8, 10].  
Claims 2-3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remaker in view of Caglianone, and further in view of Barnes et al. (hereinafter “Barnes”) (US 20170255452 A1).
As to claim 2, Remaker teaches sensor and detecting presence of physical resources by using the sensor [0027]. Caglianone teaches received sensor data is generated by a sensor for monitoring user occupancy at the corresponding workstation and generating sensor data relating to the user occupancy and peripheral device comprises a light [0029, 0057, 0066-0068]. Remaker and Caglianone do not explicitly teach the received sensor data is generated by an ambient light sensor and the at least one peripheral device comprises a smart light. However, Barnes teaches a system and method for managing a workspace. Especially, Barnes teaches using an ambient light sensor and the at least one peripheral device comprises a smart light [0086-0088]. It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Barnes with the teachings of Remaker and Caglianone for the purpose of performing optimized environment control for a space by using different sensor to control different electronic device.
As to claim 3, Barnes teaches the system computer is configured to modify a level of brightness of the smart light in response to received ambient light sensor data [0086-0088].  
As to claim 5, Barnes teaches the sensor comprises an ambient light sensor [0086-0088].   
As to claim 6, Caglianone teaches the received sensor data is generated by a sensor for monitoring user occupancy at the corresponding workstation and generating sensor data relating to the user occupancy [0029, 0066-0068]. Barnes teaches the system computer is configured to determine the occupancy of at least one of the plurality of corresponding workstations based on data generated by the ambient light sensor [0086-0088].   
As to claim 7, Remaker teaches configured to generate an availability notice associated with the at least one corresponding workstation based on a determination that the at least one corresponding workstation is currently unoccupied [Figs. 4, 6, 8, 10] [0030, 0035, 0046, 0048, 0053]. 
As to claim 8, Caglianone teaches the system computer is further configured to block at least one of the one or more peripheral devices from drawing power based on a determination that the at least one corresponding workstation is currently unoccupied [0066-0068].    
Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remaker in view of Caglianone, and further in view of MATSUOKA et al. (hereinafter “MATSUOKA”) (US 20140316584 A1).
As to claim 11, Remaker teaches shows updated database table tacking the deployment of workstations and resources, the controller may determine the quickest solution based on the status of the other resources and historical patterns [Figs. 4, 6, 8, 10] [0020, 0027, 0038, 0042]. Remaker and Caglianone do not explicitly teach based on 
As to claim 12, Caglianone teaches the received sensor data is generated by a sensor for monitoring user occupancy at the corresponding workstation and generating sensor data relating to the user occupancy [0029, 0066-0068]. MATSUOKA teaches analyzing the historical sensor database comprises determining that the corresponding workstation is likely to be unoccupied for a particular period of time based on the historical sensor data database [0012, 0033, 0048, 0111]. 
As to claim 13, Caglianone teaches modifying the output of the at least one peripheral device comprises blocking the at least one peripheral device from drawing power during the unoccupied time [0066-0068]. MATSUOKA teaches analyzing the historical sensor database comprises determining that the corresponding workstation is likely to be unoccupied for a particular period of time based on the historical sensor data database [0012, 0033, 0048, 0111]. 
As to claim 14, Remaker teaches the system computer is further configured to generate an availability notice associated with the corresponding workstation [Figs. 4, 6, 8, 10] [0030, 0035, 0046, 0048, 0053]. MATSUOKA teaches analyzing the historical sensor database comprises determining that the corresponding workstation is likely to be unoccupied for a particular period of time based on the historical sensor data database [0012, 0033, 0048, 0111]. 
As to claim 15, Remaker teaches each of the plurality of docking stations further include a location identifier that is configured to identify the location of the docking station, the corresponding workstation, the one or more peripheral devices, and the one or more sensor devices [Figs. 3-10] [0027-0030, 0047-0048, 0053]. 
As to claim 16, Remaker teaches analyzing the historical sensor data database further comprises analyzing the location of the at least one docking station [Figs. 4, 6, 8, 10 shows updated database table tacking the deployment of workstations and resources, the controller may determine the quickest solution based on the status of the other resources and historical patterns. Additionally or alternatively, service data may be tracked and the physical resources may be sent for service (charging, repairs) at specific locations at predetermined intervals] [0020, 0027, 0038, 0042].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437.  The examiner can normally be reached on Monday-Friday 10-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIPENG WANG/Primary Examiner, Art Unit 2115